Order entered April 14, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01459-CV

   STEVEN E. LAU, TRUSTEE OF THE STEVEN E. LAU TRUST, STEVEN E. LAU,
               INDIVIDUALLY, AND KEN MORRIS, Appellants

                                              V.

                   JAMES REEDER AND EDDIE CORBITT, Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-98-00869-D

                                          ORDER
       We GRANT appellants’ April 9, 2015 second unopposed motion for extension of time to

file brief and ORDER the brief be filed no later than May 14, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE